ATTEST: A TRUE COPY
CERTIFIED THIS
       6/23/2021
Date: __________________________
                                                                                                   CLOSED,EXH
JAMES N. HATTEN, Clerk
                                          U.S. District Court
     s/Jessica Kelley
By: ____________________________ Northern District of Georgia (Atlanta)
         Deputy Clerk
                         CRIMINAL DOCKET FOR CASE #: 1:21−mj−00584−LTW−1

            Case title: USA v. Creek                                      Date Filed: 06/10/2021
            Other court case number: 121MJ460 USDC District of            Date Terminated: 06/15/2021
                                     Columbia

            Assigned to: Magistrate Judge
            Linda T. Walker

            Defendant (1)
            Kevin Douglas Creek                 represented by Charles David Joyner
            TERMINATED: 06/15/2021                             C. David Joyner, P.C.
                                                               Suite 130
                                                               1305 Mall of Georgia Blvd.
                                                               Mill Creek Forest
                                                               Buford, GA 30519
                                                               770−614−6415
                                                               Email: djoyner@cdavidjoynerpc.com
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED
                                                               Designation: Retained

            Pending Counts                                       Disposition
            None

            Highest Offense Level
            (Opening)
            None

            Terminated Counts                                    Disposition
            None

            Highest Offense Level
            (Terminated)
            None

            Complaints                                           Disposition
            18:1752.P, 18:231.F, 18:111.F,
            40:5104



                                                                                                                1
Plaintiff
USA                                          represented by Ryan Karim Buchanan
                                                            Office of the United States
                                                            Attorney−ATL600
                                                            Northern District of Georgia
                                                            600 United States Courthouse
                                                            75 Ted Turner Dr., S.W.
                                                            Atlanta, GA 30303
                                                            404−581−6217
                                                            Email: ryan.buchanan@usdoj.gov
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED
                                                            Designation: Retained

 Date Filed   #   Page Docket Text
 06/10/2021            Arrest (Rule 40) of Kevin Douglas Creek (tmf) (Entered: 06/10/2021)
 06/10/2021   1        Minute Entry for proceedings held before Magistrate Judge Linda T. Walker:
                       Initial Appearance in Rule 5(c)(3) Proceedings as to Kevin Douglas Creek held
                       on 6/10/2021. (Attachments: # 1 Warrant) (Tape #FTR) (tmf) (Entered:
                       06/10/2021)
 06/10/2021   2        WAIVER of Rule 40 Hearings by Kevin Douglas Creek (tmf) (Entered:
                       06/10/2021)
 06/10/2021   3        MOTION for Detention by USA as to Kevin Douglas Creek. (tmf) (Entered:
                       06/10/2021)
 06/10/2021   4        Order of Temporary Detention pursuant to Bail Reform Act by Judge Linda T.
                       Walker as to Kevin Douglas Creek. Detention Hearing set for 6/14/2021 at
                       11:30 AM before Magistrate Judge Linda T. Walker. (tmf) (Entered:
                       06/10/2021)
 06/14/2021   5        Minute Entry for proceedings held before Magistrate Judge Linda T. Walker:
                       Detention Hearing as to Kevin Douglas Creek. Exhibits retained to be forwarded
                       to the Clerks Office. (Tape #FTR) (tmf) (Entered: 06/15/2021)
 06/14/2021   6        ORDER granting 3 Governments Motion for Detention as to Kevin Douglas
                       Creek (1). Signed by Magistrate Judge Linda T. Walker on 6/14/2021. (tmf)
                       (Entered: 06/15/2021)
 06/14/2021   7        COMMITMENT TO ANOTHER DISTRICT as to Kevin Douglas Creek.
                       Defendant committed to USDC District of Columbia. Signed by Magistrate
                       Judge Linda T. Walker on 6/14/2021. (tmf) (Entered: 06/15/2021)
 06/14/2021   8        Government's EXHIBITS (Documentary) admitted and retained at the 5
                       Detention Hearing as to Kevin Douglas Creek have been received from
                       Courtroom Deputy and placed in the custody of the Records Clerks.
                       (Attachments: # 1 Exhibit Gov 1−5)(tmf) (Entered: 06/15/2021)
 06/15/2021   9        NOTICE TO COUNSEL OF RECORD regarding RECLAMATION AND
                       DISPOSITION OF UNCLAIMED Documentary EXHIBITS pursuant to Local
                       Rule 79.1D. Re: 8 Government's Exhibits. (tmf) (Entered: 06/15/2021)

                                                                                                        2
06/15/2021   10   Electronic Transmittal of Rule 5(c)(3) Documents as to Kevin Douglas Creek,
                  sent to USDC District of Columbia. Case file with certified copy of and docket
                  sheet and copy of Commitment Order. (tmf) (Entered: 06/15/2021)
06/15/2021        Magistrate Case Closed. Defendant Kevin Douglas Creek terminated. (tmf)
                  (Entered: 06/15/2021)
06/23/2021   11   Minute Entry for proceedings held before Magistrate Judge Linda T. Walker:
                  Bond Hearing held as to Kevin Douglas Creek. Defendant appeared before the
                  court for a proposed release on bond. Defendant's counsel was not present.
                  Hearing recessed to allow counsel for defendant to appear. (Tape #FTR) (jpk)
                  (Entered: 06/23/2021)
06/23/2021   12   Minute Entry for proceedings held before Magistrate Judge Linda T. Walker:
                  Bond Hearing held as to Kevin Douglas Creek. Defendant appeared before the
                  court for a proposed release on bond. AUSA Ryan Buchanan advised the court
                  that the AUSA in the charging district opposes bond and that the appropriate
                  place for Mr. Creek's appeal is the D.C. District Court. Counsel for Defendant
                  advised the court that he will consult with the AUSA in the charging district as
                  well as the District Court to see what the appropriate measures would be for
                  Defendant's release on bond. Defendant remanded to custody of the United
                  States Marshal until further notice. (Tape #FTR) (jpk) (Entered: 06/23/2021)




                                                                                                     3
                Case 1:21-mj-00584-LTW Document 11 Filed 06/23/21 Page 1 of 1
MAGISTRATE’S CRIMINAL MINUTES - REMOVALS (Rule 5 & 5.1)                              FILED IN OPEN COURT
                                                                             DATE:        06/23/2021       @     10:23 am

                                                                             TAPE:        FTR

                                                                           TIME IN COURT:                  8 mins.

 MAGISTRATE JUDGE           LINDA T. WALKER               COURTROOM DEPUTY CLERK:                    Sonya Coggins

 CASE NUMBER:               1:21-MJ-584-LTW               DEFENDANT’S NAME:               Kevin Douglas Creek

 AUSA:           Ryan Buchanan                            DEFENDANT’S ATTY:

 USPO / PTR:                                              ( ) Retained     ( ) CJA         ( ) FDP     ( ) Waived

      ARREST DATE

      Initial appearance hearing held.                                                Defendant informed of rights.

      Interpreter sworn:
                                                  COUNSEL

      ORDER appointing Federal Defender as counsel for defendant.

      ORDER appointing                                                      as counsel for defendant.

      ORDER: defendant to pay attorney’s fees as follows:

                                         IDENTITY / PRELIMINARY HEARING

      Defendant WAIVES identity hearing.                                                     WAIVER FILED

      Identity hearing HELD.                Def is named def. in indictment/complaint; held for removal to other district.

      Defendant WAIVES preliminary hearing in this district only.                            WAIVER FILED

      Preliminary hearing HELD.             Probable cause found; def. held to District Court for removal to other district

      Commitment issued.

                                       BOND/PRETRIAL DETENTION HEARING

 X    Defendant appeared before the court for a proposed release on                                      @
      bond. Defendant’s counsel was not present. Hearing recessed
      to allow counsel for defendant to appear.

      Pretrial hearing set for                        @                              ()     In charging district.)

      Bond/Pretrial detention hearing held.

      Government motion for detention ( ) GRANTED             ( ) DENIED

      Pretrial detention ordered.               Written order to follow.

      BOND set at                                     NON-SURETY                     SURETY

                        cash                          property                       corporate surety ONLY

      SPECIAL CONDITIONS:



      Bond filed. Defendant released.

      Bond not executed. Defendant to remain in Marshal’s custody.

      Motion     (      verbal)     to reduce/revoke bond filed.



                                                                                                                              4
                Case 1:21-mj-00584-LTW Document 12 Filed 06/23/21 Page 1 of 1
MAGISTRATE’S CRIMINAL MINUTES - REMOVALS (Rule 5 & 5.1)                             FILED IN OPEN COURT
                                                                            DATE:       06/23/2021        @     12:04 p.m.

                                                                            TAPE:       FTR

                                                                           TIME IN COURT:                 16 mins.

 MAGISTRATE JUDGE           LINDA T. WALKER               COURTROOM DEPUTY CLERK:                  Sonya Coggins

 CASE NUMBER:               1:21-MJ-584-LTW               DEFENDANT’S NAME:              Kevin Douglas Creek

 AUSA:           Ryan Buchanan                            DEFENDANT’S ATTY:              David Joyner

 USPO / PTR:                                              (X ) Retained     ( ) CJA      ( ) FDP     ( ) Waived

      ARREST DATE

      Initial appearance hearing held.                                                Defendant informed of rights.

      Interpreter sworn:
                                                COUNSEL

      ORDER appointing Federal Defender as counsel for defendant.

      ORDER appointing                                                      as counsel for defendant.

      ORDER: defendant to pay attorney’s fees as follows:

                                         IDENTITY / PRELIMINARY HEARING

      Defendant WAIVES identity hearing.                                                    WAIVER FILED

      Identity hearing HELD.               Def is named def. in indictment/complaint; held for removal to other district.

      Defendant WAIVES preliminary hearing in this district only.                           WAIVER FILED

      Preliminary hearing HELD.            Probable cause found; def. held to District Court for removal to other district

      Commitment issued.

                                      BOND/PRETRIAL DETENTION HEARING

 X    Defendant appeared before the court for a proposed release on                                     @
      bond. AUSA Ryan Buchanan advised the court that the AUSA
      in the charging district opposes bond and that the appropriate
      place for Mr. Creek’s appeal is the D.C. District Court. Counsel
      for Defendant advised the court that he will consult with the
      AUSA in the charging district as well as the District Court to see
      what the appropriate measures would be for Defendant’s
      release on bond. Defendant remanded to custody of the United
      States Marshal until further notice.


      Pretrial hearing set for                       @                             ()      In charging district.)

      Bond/Pretrial detention hearing held.

      Government motion for detention ( ) GRANTED            ( ) DENIED

      Pretrial detention ordered.              Written order to follow.

      BOND set at                                    NON-SURETY                    SURETY

                        cash                         property                      corporate surety ONLY

      SPECIAL CONDITIONS:


                                                                                                                             5
